— Order and judgment (one paper) of the Supreme Court, New York County (Charles Ramos, J., upon decision of Louis Grossman, J.), entered on May 9, 1988, which denied the petitioners’ application and dismissed the petition seeking a judgment annulling an administrative action by the respondents which extended the initial probationary period of newly appointed probationary police officers of the New York City Police Department from IV2 years’ to 2 years’ duration, is unanimously affirmed, without costs.
Petitioners have not shown a clear legal right to the relief sought, or that respondents acted unreasonably. They have not presented evidentiary facts that raise the issue of bad faith, illegality or arbitrary action. (D’Aiuto v Department of Water Resources, 51 AD2d 700, 701.) The decision to enlarge the probation period was rationally related to the goal of more thorough evaluation of new officers’ fitness for duty. Respondents reasonably relied on a report by the Mayor’s Advisory Committee on Police Management and Personnel Policy. The Committee concluded that a longer probation period, combined with other means of evaluating job performance, would serve to prevent recurrence of widely publicized police-civilian incidents, many with racial overtones. Concur — Kupferman, J. P., Carro, Asch, Rosenberger and Smith, JJ.